DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
While the prior art teaches various aspects of the claimed invention, no single prior art reference teaches these limitations in the recited context and combining the numerous references needed to reconstruct the claimed invention would invariably require the use of impermissible hindsight reasoning. For example, US 2015/0006427 to Notani et al. discloses a shared database (170 of FIG. 1B) having a master data repository (172 of FIG. 1B) and an execution data repository (174 of FIG. 1B) on a shared network (101 of FIG. 1B) for multiple entities of a value chain (par 0059) and permissions for the different repositories (par 0050, 0060). US 2014/0019471 to Linton et al. teaches a planner module (316 of FIG. 8) that creates a new plan based on the occurrence of a condition (700, 704, 708 of FIG. 7; par 0153-0155). However, neither Notani nor Linton disclose e.g. the claimed real-time module configured to manage in real-time a shared data model in communication with the master data repository and the execution data repository. In a similar environment US 7,308,704 to Vogel teaches a shared data model (col. 7 lines 18-35). However, it is believed that incorporating the object/model of Vogel within the master data and execution repositories of Notani-Linton would invariably require impermissible hindsight in the context claimed given the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/Primary Examiner, Art Unit 2454